Title: From George Washington to Charles-René-Dominique Sochet Destouches, 31 March 1781
From: Washington, George
To: Destouches, Charles-René-Dominique Sochet


                  
                     Sir
                     Head Quarters New Windsor 31st March 1781.
                  
                  I was last evening honored with your favor of the 19th instant by the Hermione Via Philada and with a duplicate from Newport.  I am obliged by the minute detail which you are pleased to give me on the Action of the 16th instant between the Squadron of his Most Christian Majesty under your command and that of the British under Admiral Arbuthnot.  Tho’ you have not been able to accomplish the object which you had in view, you have merited the thanks of every American by the boldness of the attempt, and by the gallantry and good conduct displayed through the whole course of the engagement—I will confess to you, Sir, I was never sanguine in my expectations after I saw the British Fleet follow you so closely from Gardiners Bay.  I knew that the success of the expedition depended almost intirely upon your arrival in the Chesapeak before Admiral Arbuthnot—A circumstance in which the Winds and Weather had more influence than valour or skill—Had it depended upon the latter, I should have had perfect confidence, and the event has justified my opinion.  I have the honor to be with very great consideration Sir Yr
                  
               